Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Examiner’s amendment
Authorization for this examiner’s amendment was given in an interview with Jacob Ong on 02/09/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently amended) An apparatus for managing network enabled devices, the apparatus
comprising:
a processor;
a number of network interface cards, communicatively connected to the processor; anon-transitory storage medium, communicatively connected to the processor, to store a number of modules, each of the number of modules causing the apparatus to perform a particular task, the number of modules comprising:
a broadcast content obtain module, the broadcast content obtain module obtaining broadcast television content;

an operation at the Internet of Things (IoT) device while aggregated content is being sent over the network interface;
a content aggregate module, the content aggregate module aggregating the broadcast television content and the other media content into aggregated content by obtaining broadcast content, obtaining other media content over an Internet via network communication, aggregating the television content and the other media content into aggregated content, 
creating a number formulated links for accessing content from different sources, sending the aggregated content over a network to the device for presentation at the graphical user interface, determining a context for the device containing at least one additional service relevant to the user based on the context, for the user for an overlay formulator for formulating a partial overlay from additional relevant services, sending the partial overlay to the device for presentation along with the aggregated content at a graphical user interface, and receiving a number of selections from a user device;
an overlay module, the overlay module presenting information to a user by overlaying the information in a transparent layer on top of other media content;
an aggregated content send module, the aggregated content send module sending the aggregated content over the   

the network interface card, the command requesting performance of an operation at an Internet of Things (IoT) device; and
an instruction send module, the instruction send module sending instructions through the network interface to the Internet of Things (loT) device to perform the operation at the Internet of Things (IoT) device while aggregated content is being sent over the network interface.

2. (currently Cancelled) 

3. (Previously presented) The apparatus of claim 1, wherein the command receive module receives a plurality of commands controlling Internet of Things devices.

4. (Previously presented) The apparatus of claim 1, wherein the number of formulated links includes selectable options for user input data to create a formulated link.

5. (currently amended) The apparatus of claim 1,further comprising a local media obtain module, the local media obtain module obtaining media content stored on the apparatus wherein the command receive module receives a plurality of selected aggregated content links that include user input data to operate devices in an Internet-of-Things; and wherein the content aggregator module  automatically determines a location of a user device; wherein the module displays an advertisement as an overlay along with aggregated content for an event that is occurring near a location of the user device and a user.

6. (previously presented) The apparatus of claim 5, wherein the content aggregate module further comprises aggregating media content stored on the apparatus.

7. (currently amended) The apparatus of claim 1, wherein the command receive module receives a command from a user of the apparatus to select media content or a command for an Internet-of-Things; and wherein the content aggregator module displays on overlay along with aggregated content based on.

8. (previously presented) The apparatus of claim 1, further comprising an Internet-of-Things configure module, the Internet-of-Things configure module creating a connection between the apparatus and a number of items in an Internet-of-Things.

9. (previously presented) The apparatus of claim 1, further comprising a device interface module, the device interface module receiving from a device in an Internet-of-Things, information on interacting with the device.

10. (currently amended) The apparatus of claim 1, further comprising a device read module, the device read module reading a state of a device in an Internet-of-Things.

non-transitory  computer program product for managing network enabled devices, the non-transitory computer program product comprising:
a broadcast content obtainer, the broadcast content obtainer obtaining broadcast television content;
an other media obtainer, the other media obtainer obtaining other media content over a network interface;
a content aggregator, the content aggregator aggregating the broadcast television content and the other media content into aggregated content;
an aggregated content sender, the aggregated content sender sending the aggregated content over the network interface for presentation at a graphical user interface by obtaining broadcast content, obtaining other media content over an Internet via network communication, aggregating the television content and the other media content into
aggregated content, creating formulated links for accessing content from different sources, sending the aggregated content over a network to the device for presentation at the graphical user interface, determining a context for the device containing at least one additional service relevant to the user based on the context, for the user for an overlay formulator for formulating a partial overlay from additional relevant services, sending the partial overlay to the device for presentation along with the aggregated content at the graphical user interface, and receiving a number of selections from a user device;
a command receiver, the command receiver receiving a command through the  network interface, the command requesting performance of an operation at an Internet of Things (loT) device; and


12. (Currently amended) The non-transitory computer program product of claim 11 wherein the number of formulated links includes aggregate[[ing]]d content [[to]]for creat[[e]]ing a formulated link; wherein the content aggregator further displays an overlay of social media content along with aggregated content based on media content that is being displayed by a user.

13. (Currently amended) The non-transitory computer program product of claim 11 wherein the command receiver receives a plurality of selected aggregated content links, wherein the content aggregator further displays an overlay of social media content along with aggregated content based on media content that is being displayed on a user device in communication with the content aggregator.

14. (Currently amended) The non-transitory computer program product of claim 11,  wherein the command receive module receives a plurality of selected aggregated content links, and wherein the content aggregator further displays an overlay of social media content along with aggregated content based on media content that is being displayed by the content aggregator in communication with a display.

non-transitory computer program product of claim 11[[15]], wherein the number of formulated links includes user input data to create a formulated link, and wherein the content aggregator automatically determines a location of a user device: wherein the content aggregator displays an advertisement as an overlay along with aggregated content for an event that is occurring near a location of the user device and a user.

16. (Currently amended) The non-transitory computer program product of claim 15, wherein the command receive module receives a plurality of selected aggregated content links that include user input data, and wherein the content aggregator identifies a social media feed for a TV show based on a hashtag associated with the TV show, and wherein the content aggregator, upon direction from a user, only displays new feeds from social media friends of the user as an overlay along with aggregated content.

17. (Currently amended) The non-transitory computer program product of claim 11, wherein the command receiver receives a command from a user of an apparatus running the computer program product, and wherein the content aggregator displays a targeted ad, as an overlay along with aggregated content, based on a user’s spending habits and same-day media viewing habits, at app switching, unused television real estate, and during idle times of a display device.

18. (Currently amended) The non-transitory computer program product of claim 11,  further comprising an Internet-of-Things configurer, the Internet-of-Things configurer creating a non-transitory computer program product and a number of items in an Internet-of-Things.

19. (Currently amended) The non-transitory computer program product of claim 11, further comprising a device reader, the device reader reading a   

20. (Currently amended) The non-transitory computer program product of claim 11, a device interfacer, the device interfacer receiving from a device in an Internet-of-Things, information on interacting with the device in the Internet-of-Things.

                                                             Allowable Subject Matter
Claims 1; 3-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The art of record did teach or suggest the claims taken as a whole and particular the limitation pertaining to:

“an other media obtain module, the other media obtain module obtaining other media content over a network interface wherein the other media includes identifying a network interface to an Internet of Things (IoT) device to perform an operation at the Internet of Things (IoT) device while aggregated content is being sent over the network interface; a content aggregate module, the content aggregate module aggregating the broadcast television content and the other media content into aggregated content by obtaining broadcast content, obtaining other a graphical user interface, and receiving a number of selections from a user device;
an overlay module, the overlay module presenting information to a user by overlaying the information in a transparent layer on top of other media content; an aggregated content send module, the aggregated content send module sending the aggregated content over the   the network interface card, the command requesting performance of an operation at an Internet of Things (IoT) device; and
an instruction send module, the instruction send module sending instructions through the network interface to the Internet of Things (loT) device to perform the operation at the Internet of Things (IoT) device while aggregated content is being sent over the network interface” as recited in claim 1.

“an other media obtainer, the other media obtainer obtaining other media content over a network interface; a content aggregator, the content aggregator aggregating the broadcast television content and the other media content into aggregated content; an aggregated content the network interface for presentation at a graphical user interface by obtaining broadcast content, obtaining other media content over an Internet via network communication, aggregating the television content and the other media content into aggregated content, creating formulated links for accessing content from different sources, sending the aggregated content over a network to the device for presentation at the graphical user interface, determining a context for the device containing at least one additional service relevant to the user based on the context, for the user for an overlay formulator for formulating a partial overlay from additional relevant services, sending the partial overlay to the device for presentation along with the aggregated content at the graphical user interface, and receiving a number of selections from a user device; a command receiver, the command receiver receiving a command through the  network interface, the command requesting performance of an operation at an Internet of Things (loT) device; and an instruction sender, the instruction sender sending instructions through 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                   Conclusions

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425